Citation Nr: 0507982	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for myalgia, claimed as 
secondary to service-connected hepatitis B.

2.  Entitlement to service connection for dyspepsia, claimed 
as secondary to service-connected hepatitis B.

3.  Entitlement to an initial compensable disability rating 
for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO granted service connection for 
hepatitis B and assigned a noncompensable evaluation; and 
denied service connection for myalgia and dyspepsia.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  In November 2003, the Board remanded the appeal 
for further development.  In a June 2002 Statement of the 
Case, the RO, in relevant part, again denied service 
connection for myalgia and dyspepsia, to include as secondary 
to service-connected hepatitis B.  Thus, the issues are as 
stated on the title page.

In February 2005, the Board received additional evidence from 
the veteran with a waiver of initial review by the agency of 
original jurisdiction.  Thus, the Board will consider this 
additional evidence in conjunction with this appeal.


FINDINGS OF FACT

1.  The veteran's myalgia did not originate in service or 
become manifest within one year of his discharge therefrom 
and is not due to service-connected hepatitis B.

2.  The veteran's dyspepsia did not originate in service or 
become manifest within one year of his discharge therefrom 
and is not due to service-connected hepatitis B.

3.  Since December 18, 1996, the veteran's hepatitis B has 
been manifested by intermittent fatigue, malaise, anorexia, 
and nausea.



CONCLUSIONS OF LAW

1.  Myalgia was not incurred in or aggravated by service and 
is not due to or the proximate result of or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  

2.  Dyspepsia was not incurred in or aggravated by service 
and is not due to or the proximate result of or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  

3.  The criteria for a disability rating of 10 percent but no 
more for hepatitis B have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
June 2001 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed June 2001 
rating decision, June 2002 Statement of the Case, November 
2003 Board remand, and December 2004 Supplemental Statement 
of the Case.  These documents provided notice of the law and 
governing regulations, including those regarding secondary 
service connection claims, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  Lastly, in a January 2004 
letter, VA again informed the veteran of the information and 
evidence necessary to establish a claim for service 
connection.

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the January 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claims.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  On his December 1996 
claim, the veteran indicated that he had received treatment 
from a private hospital but that the facility had since 
closed.  Thus, the Board observes that all available private 
medical records have been obtained and associated with the 
claims file.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a proper VCAA 
notice letter prior to the original rating decision; however, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the January 2004 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claims in December 2004.  In addition, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claims poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, supra.  

II.  Factual Background

Service medical records reflect that the veteran had 
infectious hepatitis with jaundice in February 1955.  

A March 1955 narrative summary reflects that prior to 
admission the veteran had some low back pain, epigastric pain 
after eating, dark urine, light-colored stool, and poor 
appetite.  Physical exam showed slight schleral icterus and 
moderately jaundiced skin.  The liver edge was noted as 
difficult to feel but probably enlarged and tender, and the 
spleen was not palpable.  The veteran was eating fairly well 
when first admitted and rapidly became asymptomatic.  He 
followed the course of a rather mild hepatitis and his liver 
function tests returned to normal rapidly.  The 
recommendation was to restrict activities for one month and 
stay away from alcohol for several months.  The final 
diagnosis was infectious hepatitis with jaundice.  

A May 1956 separation exam report reflects that the veteran 
had hepatitis one year ago with liver trouble and jaundice 
but that current exam found the abdomen and viscera, as well 
as skin and lymphatics, to be normal.  

An October 1961 VA exam report reflects no complaints of 
hepatitis B, myalgia, or dyspepsia.  Physical exam revealed 
that the stomach, liver, and kidney were not palpable, that 
there were no areas of tenderness, and that there were no 
masses.  Exam of the skin was normal.  The veteran complained 
that some exertion created pain in the right upper quadrant.  
The examiner noted hepatitis from history and symptomatology 
but stated that normal functional tests were obtained during 
the exam.  The examiner made no diagnosis related to either 
myalgia or dyspepsia.

A December 1996 VA medical certificate indicates that liver 
function tests were performed and provides a diagnostical 
impression of cholesterol 233 but otherwise negative.  
Assessments included right upper quadrant pain and history of 
hepatitis.

A May 1997 VA medical certificate reflects complaints of 
decrease in appetite, tenderness in the right abdomen, 
general malaise and a feeling of weakness, and intermittent 
nausea with weight loss of 8 pounds, but no vomiting.  The 
veteran also noted occasional sharp pain in the right upper 
quadrant pain over the years and that his loss of appetite 
fluctuates.  The assessment was general malaise, abdominal 
pain, and hepatitis B, chronic.

An October 1997 letter from J. Lacey, MD, reflects that 
December 1996 VA hepatitis studies revealed a positive 
finding for hepatitis B, and that liver function studies also 
done at that time were reported as normal and so chronic 
hepatitis was ruled out at that point.

A January 1998 radiology report revealed no evidence of focal 
defects in the liver.  The common duct was normal in color.  
There was no evidence of cholelithiasis and the spleen was 
normal in size.  The left kidney was not identified and there 
were four simple cysts in the right kidney.  The impression 
was an apparent absence of the left kidney with the right 
kidney containing four simple cysts, and the rest of the exam 
appeared unremarkable.  

A June 1998 letter from L. Davis, Jr., MD, refers to January 
1998 VA lab findings and states that they are probably 
residual effects from hepatitis the veteran had in 1955, and 
that liver function tests were all normal.  

A November 1998 VA exam report reflects complaints of nausea 
that occurs sometimes after he eats and with fatty meals.  
The veteran vomited four weeks ago and one and a half years 
ago prior to that, but he was uncertain.  He also reported an 
episode of hematemesis a couple of years ago but he was 
unsure about that as well.  He stated that he has had three 
episodes of melena in a period of 18 to 20 years, the last 
one being five years ago.  The examiner commented that the 
veteran is not a very good historian.  The veteran also 
complained of feeling bloated every time he eats but has had 
no chronic diarrhea or constipation.  He reported not taking 
any chronic medications but did try over-the-counter antacids 
a few weeks ago but this caused more burning sensations in 
the epigastric area.  The veteran also reported head fatigue 
on and off for the past 42 years and on and off depression 
with loss of interest in daily activities.  He also noted 
loss of appetite on and off for the past 43 years with 
bloating on and off with excessive gas and sharp pain in the 
"liver" at times.  He also reported seeking medical 
attention once or twice over the past 42 years over the past 
year.  The veteran also noted weight loss of 10 pounds over 
the past year.  There was no recent blood in the stool and no 
jaundice since 1965.  

Physical exam revealed a well-nourished, well-developed male 
in no apparent distress.  The abdomen was slightly obese, 
soft, positive for voluntary guarding, and nontender.  The 
liver was down about 12 cm to 14 cm by percussion, and with a 
soft edge.  There was no evidence of spider angiomas, 
superficial abdominal veins, or jaundice.  The veteran was 
neurologically intact and there was no evidence of muscle 
wasting.  Liver function tests were within normal limits.  
Liver ultrasound showed an apparent absence of the left 
kidney, four simple cysts on the right kidney, no evidence of 
focal defects in the liver, common duct to be normal in 
color, no evidence of cholelithiasis, and the spleen to be 
normal in size.  

The examiner assessed the veteran with (1) history of 
hepatitis B with no evidence of chronic hepatitis; (2) 
generalized myalgia of uncertain etiology; and (3) dyspepsia.  

A May 2004 VA treatment note reflects complaints of 
depression, weight loss of 12 pounds over the past three to 
four weeks, weakness, and decrease in appetite.

A June 2004 emergent care general progress note reflects the 
veteran's concern that he flipped his hepatitis B surface 
antigen status from 2001 to non-reactive in 2002 and as to 
whether he is contagious.  The note shows that his liver 
enzymes were normal and that the veteran was not symptomatic 
except for a 15-pound weight loss recently.  

A June 2004 special immunology general note reflects 
complaints of weakness and fatigue.  When instructed to go to 
urgent care, the veteran stated that he did not think he 
needed to go.

A July 2004 VA treatment note reflects complaints of 
weakness, fatigue, depression, poor appetite, and weight loss 
of 15 pounds in the last two months.

An August 2004 VA treatment note reflects that the veteran is 
concerned about whether he is infectious and about the flip 
of surface antigen status between 2001 and 2000.  The 
provisional diagnosis was viral hepatitis B without hepatic 
coma, with hepatitis D.  

III.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

Service connection may also be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Myalgia, Claimed as Secondary to Service-Connected Hepatitis 
B

Service medical records are negative for any complaint, 
treatment, or diagnosis of myalgia.  The earliest report of 
record is contained in a November 1998 VA exam report, which 
provided, in part, diagnoses of history of hepatitis B with 
no evidence of chronic hepatitis and generalized myalgia of 
uncertain etiology.  In this regard, the Board notes that the 
examiner did not relate the veteran's myalgia to his 
hepatitis B; indeed, the examiner stated that the veteran had 
no evidence of chronic hepatitis.  

In sum, the evidence shows that myalgia was not present 
during service or first manifested to a compensable degree 
during the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  There is also no competent medical 
evidence that relates the currently diagnosed myalgia to his 
military service.  Furthermore, there is no competent medical 
evidence linking myalgia to the veteran's service-connected 
hepatitis B.  Accordingly, service connection on a direct, 
presumptive, or secondary basis is not warranted for myalgia.  

The Board acknowledges the veteran's contentions that his 
myalgia is related to his service-connected hepatitis B.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for myalgia, to include as secondary to 
service-connected hepatitis B.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Dyspepsia, Claimed as Secondary to Service-Connected 
Hepatitis B

Service medical records are negative for any complaint, 
treatment, or diagnosis of dyspepsia.  The earliest report of 
record is contained in a November 1998 VA exam report, which 
provided, in part, diagnoses of history of hepatitis B with 
no evidence of chronic hepatitis and dyspepsia.  In this 
regard, the Board notes that the examiner did not relate the 
veteran's dyspepsia to his hepatitis B.  As noted above, the 
examiner stated that the veteran had no evidence of chronic 
hepatitis.  

In sum, the evidence shows that dyspepsia was not present 
during service or first manifested to a compensable degree 
during the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  There is also no competent medical 
evidence that relates the veteran's dyspepsia to service.  
Furthermore, there is no competent medical evidence linking 
dyspepsia to his service-connected hepatitis B.  Accordingly, 
service connection on a direct, presumptive, or secondary 
basis is not warranted for dyspepsia.  

The Board acknowledges the veteran's contentions that his 
dyspepsia is related to his service-connected hepatitis B.  
The Board again observes, however, that he, as a layperson, 
is not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, supra; Espiritu v. Derwinski, 
supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for dyspepsia, to include as secondary to 
service-connected hepatitis B.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

B.  Initial Disability Rating for Hepatitis B

The veteran's hepatitis B was assigned an initial evaluation 
of 0 percent (noncompensable) under Diagnostic Code 7345.

The veteran contends that he has general total body weakness, 
pain in the general area of the liver, swelling from the 
liver being enlarged at times, that his quality of life is 
poor, and that he can no longer drink alcohol.  

Initially, the Board notes that the VA Schedule for Rating 
Disabilities was revised with respect to the regulations 
applicable to rating disorders of the digestive system, 
effective July 2, 2001.  66 Fed. Reg. 29,488 (May 31, 2001).  
The United States Court of Appeals for Veterans' Claims has 
held that, where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran filed 
his claim prior to July 2, 2001, the Board will consider both 
versions of the rating criteria and apply the criteria that 
are more favorable to the veteran.

Diagnostic Code 7345, in effect prior to July 2, 2001, 
provides for the following evaluations for infectious 
hepatitis: with marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy, 100 percent; with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, 60 percent; minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, 30 
percent; demonstrable liver damage with mild gastrointestinal 
disturbance, 10 percent; healed, nonsymptomatic, 0 percent.

Under current Diagnostic Code 7345, the following evaluations 
are assignable for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C): near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain), 100 percent; daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- 
month period, but not occurring constantly, 60 percent; daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period, 40 percent; daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, 20 percent; intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, 10 percent; and nonsymptomatic, 0 percent.

Three notes follow the above rating criteria: (1) Evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae (See § 4.14); (2) For 
purposes of evaluating conditions under diagnostic code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician; and (3) Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After carefully reviewing the record, the Board observes that 
the version of Diagnostic Code 7345 that became effective 
July 2, 2001, is more favorable to the veteran.  In this 
regard, the Board observes that the evidence of record 
reflects symptoms of intermittent fatigue, malaise, anorexia, 
and nausea, which warrant a 10 percent rating under the 
revised version of the diagnostic code.  Indeed, in October 
1997 and November 1998, the veteran provided examiners with a 
history of intermittent nausea, fatigue on and off, and loss 
of appetite on and off for the past 40 or so years.  The 
Board notes that the veteran has had some weight loss; 
however, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria for 
a 10 percent disability rating.  A higher rating is not 
warranted because the veteran's disability picture is not 
reflective of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  In this regard, the 
Board observes that the medical evidence of record fails to 
show that the veteran has had daily symptoms or 
incapacitating episodes.  

With respect to the version of Diagnostic Code 7345 in effect 
prior to July 2, 2001, the Board observes that, while the 
evidence of record reflects mild gastrointestinal 
disturbance, there is no evidence of demonstrable liver 
damage.  In this regard, the Board observes that all liver 
function tests of record were normal and that a January 1998 
radiology report revealed no evidence of focal defects in the 
liver.  Thus, the veteran's hepatitis B does not warrant a 
compensable evaluation under the version of Diagnostic Code 
7345 in effect prior to July 2, 2001.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's hepatitis B.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating under the rating criteria in 
effect either prior to or since July 2, 2001.  

Furthermore, the Board has considered whether the veteran's 
hepatitis B presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
hepatitis B.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's hepatitis B was more than 10 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.




ORDER

Service connection for myalgia, to include as secondary to 
service-connected hepatitis B, is denied.

Service connection for dyspepsia, to include as secondary to 
service-connected hepatitis B, is denied.

An initial disability rating of 10 percent for hepatitis B is 
granted, subject to the provisions governing the award of 
monetary benefits.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


